TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00156-CV


               In re Chubb Lloyd’s Insurance Company of Texas, Appellant


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Chubb Lloyd’s Insurance Company of Texas has filed an unopposed

voluntary motion to dismiss this mandamus proceeding, informing the Court that the parties in

the underlying proceeding have reached a settlement that disposes of all claims and issues in the

underlying suit.    Accordingly, we grant the motion and dismiss the petition for writ

of mandamus.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Baker

Filed: April 26, 2019